Citation Nr: 1310584	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  10-27 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of prostate cancer, to include as secondary to asbestos exposure.   


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1956 to October 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

A Travel Board hearing was held before the undersigned Veterans Law Judge in November 2011.  A transcript from that hearing was associated with the Veteran's file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's primary contention has been that he developed prostate cancer as a result of his asbestos exposure during service.  Private treatment records indicate that the Veteran was diagnosed with localized prostate adenocarcinoma in March 2007.  

In a written statement dated in January 2008, however, the Veteran noted that while in service, he had problems with his prostate.  Again, at the November 2011 Travel Board hearing, he indicated that during service, he suffered from urinary leakage which was treated at a military hospital in Germany, and he also stated that following service, he suffered from recurrent urinary leakage, discomfort and pain.  

The VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran has not been afforded a VA examination to determine whether his current prostate disorder is related to service.  Thus, a VA examination and medical opinion is necessary. 

A review of the entire record shows that the Veteran's complete service treatment records are not available, and were presumably destroyed by a fire at the National Personnel Records Center (NPRC).  The RO did seek other sources for the Veteran's service records; however, no formal finding of unavailability is contained in the record.  See VA Adjudication Procedures Manual M21-1MR, Part I, 1, C.5.f and Part III, Subpart iii, 2.I.59.  On remand, a formal finding of unavailability should be prepared and associated with the claims file.  

At the November 2011 Travel Board hearing, the Veteran also noted that for the past 15 to 20 years, he has been seen by a private family physician, Dr Mark Wellington.  The Veteran stated that Dr. Wellington has treated him for urinary complaints.  In addition, the Veteran noted that in the past year, he has been treated by a private urologist, Dr. Barnes.  Treatment records from Dr. Wellington and Dr. Barnes are not of record.  Thus, on remand, the Veteran should be asked to identify any private treatment relevant to his prostate condition and an attempt should be made to obtain all identified records.   

The Board further notes that the most recent VA treatment records are current only as of July 2008.  As there are potentially outstanding VA medical records relevant to the appeal, there is a duty to obtain such records.  See 38 C.F.R. § 3.159(c)(2);  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  The RO must issue a formal finding regarding the status of the Veteran's service treatment records and the claims file should be annotated as such.  

2.  Contact the Veteran to obtain the names and addresses of all VA or private health care providers, to include Dr. Wellington and Dr. Barnes, who have treated for him for his prostate disorder.  After securing any necessary releases, the RO/AMC should request any records identified.  If any requested records are unavailable, then the file should be annotated as such. 

In addition, obtain all relevant VA treatment records dated since July 2008. 

3.  After associating all outstanding records with the claims folder, the Veteran should be afforded the appropriate VA examination to determine the nature, onset and etiology of the Veteran's current prostate disorder.  The claims folder must be made available and reviewed by the examiner.  Any and all studies should be performed and all findings should be reported in detail. 

Based on the current examination findings and a review of the claims file, please answer the following question:

Is it as least as likely as not that the Veteran's prostate cancer had its onset in service, or within the initial post-service year; or is otherwise related to service?  

In rendering this opinion, the examiner should consider and discuss the Veteran's statements regarding pain, discomfort and recurrent urinary leakage during service and since separation in 1959 through 2007, when a tumor was first discovered. 

A complete rationale for all opinions should be provided. If the examiner cannot provide the above requested opinion without resorting to speculation, it should be so 
stated and a rationale provided for such medical conclusion. 

4.  After completion of the above development, the Veteran's claim should be readjudicated.  If the claim remain denied, he should be provided with a supplemental statement of the case and be given an opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


